DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al., US 11,248,626.

In regard to claim 1,
Shao discloses a blower 10 comprising: an air passage (air duct 201a, see fig. 13) including an air intake hole (air duct inlet 201b) through which air flows in and an air discharge hole 201c through which air flows out; a fan 10a disposed in the air passage and configured to pass air from the air intake hole to the air discharge hole; a motor 20 configured to rotate the fan 10a; a control unit (circuit board 50, see fig. 14) configured to control drive of the motor 20; and a chamber (main housing 41) which houses the control unit 50; wherein the chamber 41 includes a first communication hole (cooling air inlet 413) and a second communication hole (cooling air outlet 412), the first communication hole 413 communicating outside of the blower to the chamber 41, and the second communication hole 412 communicating a part of the air passage 

In regard to claim 2, 
The cooling air passage 411 includes a passage which reaches the second communication hole 412 from the first communication hole 413 via the control unit 50 without turning at an acute angle (see figs. 10-14).

In regard to claim 5,
The control unit 50 is inclined with respect to the direction along the rotation axis of the fan 10a.

In regard to claim 6, 
The fan 10a is an axial fan. 

In regard to claim 7,
There is a handle 204 configured to be gripped by an operator to allow the operator to carry the blower 40 by gripping the handle 204 with a hand of the operator. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al., US 11,248,626, in view of Bylund et al., US 10,232,502.

In regard to claim 3, 
Shao discloses all of the limitations of claim 1, and further discloses a battery 30 configured to supply electric power to the motor 20; and a battery terminal (coupling portion 202) to which the battery 30 is detachably attached. Shao fails to explicitly disclose that at least a part of the battery terminal is disposed in the chamber 41, and air flowing through the cooling air passage passes the control unit 50 and the at least a part of the battery terminal 202. However, Bylund expressly teaches a blower that uses cooling air to cool both a battery and control circuitry for driving a motor (see, e.g., Abstract, and col. 1, ll. 39-44). As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used the teaching of Bylund to have modified the device of Shao to ensure cooling air passed over oth the battery terminal and the control unit.

In regard to claim 4,
The control unit 50 and the at least a part of the battery terminal 202 of Shao are disposed to face each other in the chamber 41, and, in combination with Bylund, air flowing through the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746